Citation Nr: 1136381	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to October 1946.  The Veteran died in April 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part, denied service connection for cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to service connection for cause of the Veteran's death.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The appellant contends that service connection is warranted for the Veteran's death.  Specifically, she asserts that the Veteran smoked cigarettes to self-medicate his service-connected anxiety neurosis, which caused him to develop lung cancer, and ultimately contributed to his untimely death.  Review of the record discloses that the Veteran died in April 2006.  According to the Certificate of Death, the immediate causes of death were respiratory failure, chronic obstructive pulmonary disease, and smoking.  Coronary artery disease was listed as a significant condition contributing to his death.  At the time of the Veteran's death, service connection was in effect for the following disabilities: anxiety neurosis, evaluated as 30 percent disabling; laceration wounds left index finger, evaluated as 10 percent disabling; symptomatic pes planus with eversion, evaluated as 10 percent disabling; and laceration of the left thumb, evaluated as 10 percent disabling.  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

VA's Office of General Counsel has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to the Veteran's use of tobacco products after the Veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  See id.  The opinion further held that VA adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  See id. 

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.  

As mentioned above, the appellant contends that the Veteran's service-connected psychiatric disability was a contributory cause of death.  She believes that the Veteran's service-connected anxiety caused him to smoke cigarettes both during service and post-service leading to the respiratory causes of his death.  In essence, the appellant asserts that the Veteran's post-service tobacco use was secondary to anxiety from his service-connected psychiatric disorder.  Thus, she asserts that the Veteran's service-connected psychiatric disability was a contributory cause of death.  See the appellant's December 2006 statement.  

In support of the appellant's claim, a private medical statement from Dr. Cohen, dated May 2001 was submitted.  Dr. Cohen treated the Veteran on a continual basis since January 1963, and stated that he witnessed the Veteran's service-connected anxiety worsen in severity over the years.  He noted that the Veteran did not smoke until he entered service, during which time he began smoking at least four packs a day.  Dr. Cohen stated that the beginning of this smoking helped to relieve some of his anxiety.  He further added that the anxiety and heavy smoking led to the multitude of medical problems for the Veteran, which included generalized arteriosclerosis, generalized arteriosclerotic heart disease, chronic obstructive pulmonary disease, lung cancer (resected), and hypertension.  

In October 2006, the RO requested a VA medical opinion to determine whether the Veteran's service-connected disabilities were attributable to the Veteran's death.  In an October 2006 VA medical opinion, a VA psychologist concluded that after review of the claims file, there is "absolutely no objective scientific connection" that has been linked to his death "on his Certificate of Death."  She further added that anxiety disorder is not generally a disorder that causes death in an individual, thus, the death of the Veteran is not caused by or a result of his service-connected anxiety neurosis.  

The Board acknowledges the October 2006 VA medical opinion, but finds the opinion insufficient.  It fails to address the appellant's contention of whether the Veteran's service-connected psychiatric disability contributed to or caused the Veteran's use of tobacco products after service, leading to his eventual death.  As such, the case must be remanded to obtain an additional VA medical opinion.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claims for service connection.  

The Board notes that according to the Certificate of Death, the Veteran died at Marshall Hospital in Placerville, California.  However, records of medical care leading to his death are relevant and have not been associated with claims file.  These records are pertinent and should be associated with the claims file.  The RO should also attempt to obtain the underlying treatment records of Dr. Cohn.  38 C.F.R. § 3.159 (c)(4)(2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the appropriate releases from the appellant and attempt to obtain the complete terminal hospital records pertaining to the Veteran from the Marshall Hospital and the treatment records of Dr. Cohen.  All records obtained must be associated with the claims file.  If any identified medical records are unavailable or cannot be obtained, inform the appellant and her representative, and give them an opportunity to submit such information.  

2.  After obtaining the medical records, arrange for the claims file to be reviewed by a VA physician in order to clarify the cause of the Veteran's death and the etiology of the disabilities that led to the cause of the Veteran's death.  The physician is requested to identify all immediate, underlying and contributory causes of death, to include identifying any disability that contributed substantially or materially to the Veteran's death, or combined with other disability led to death, or aided or lent assistance to the cause of death.  In particular, the VA physician is requested to provide an opinion as to the likelihood that the Veteran's history of smoking played any causal or contributory role in his death.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



